Citation Nr: 1760714	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  16-05 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the US Air Force from September 1959 to August 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision of the Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the record, the Board concludes that further evidentiary development is necessary.  Although the Board sincerely regrets this delay and is appreciative of the Veteran's service to his country, a remand is necessary to ensure VA provides the Veteran with appropriate process and assistance in developing his claim prior to final adjudication.  

In the May 2017 statement by the Veteran's representative, as well as the Veteran's VA Form 9 from January 2016, the Veteran asserted that the September 2014 VA audiological examination was inadequate.  The Veteran contends that the examiner did not consider that, although the Veteran worked in a factory for 30 years post-service, the factory area where he labored was a quieter area for assembly of small parts which did not expose him to noise.  The Veteran and his coworkers held conversations during work and also listened to the radio.  The VA examiner based the negative opinion partially on the Veteran's "30 year occupational noise history."  The opinion also included the note that the Veteran's work in service included "exposure to aircraft and power tools with hearing protection devices."  A review of the Veteran's service treatment records (STRs) has a hearing conservation report dated May 18, 1961 which shows the Veteran's hearing protection was worn "seldom or never" at a position he had been in for 2 years working 8 hours per day.  

The Veteran's Air Force occupational specialty during service was listed as "aircraft ground maintenance, 42153."  The Veteran says the current MOS category number is 2A6X2, Aerospace ground equipment.  The Veteran's occupational specialty is rated as "highly probable" for noise exposure.  

As for the tinnitus, the Veteran contends in his July 2014 statement that he hears an "almost constant irritating bass noise" which he thinks is tinnitus.  The Veteran does not understand why the examiner at the September 2014 VA examination stated that the Veteran did not report tinnitus.  The examiner recorded that the Veteran's tinnitus was described as "I only have loud ringing if I get around loud music."  It is unclear whether the Veteran made the same report of "bass sound" at the VA examination because the examiner did not make reference to it.  The examiner should draft an addendum opinion which clarifies the negative tinnitus opinion.  

Therefore, these opinions on hearing loss and tinnitus appear, at least in part, to be based on an incomplete factual history and understanding.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on inaccurate factual premise are not probative).  

Additionally, there are very few medical treatment records in the Veteran's claims file.  The RO should make an attempt to obtain medical treatment records to gain a more complete picture of the Veteran's hearing loss and tinnitus claims.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  With the assistance of the Veteran, determine if there are any medical treatment records, government or private, available that document hearing loss testing, or treatment for hearing loss or tinnitus, since his separation from active service.  Make an attempt to obtain the available medical records.  

2.  Return the claims file to the VA examiner who offered the September 2014 hearing loss and tinnitus opinions.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims file and the Remand have been reviewed.  If the September 2014 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  

Following a review of the record, the examiner should offer an opinion on the following:  

Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's hearing loss and tinnitus are a result of noise exposure during active service?  

In responding to the inquiry above, the examiner is directed to consider and discuss the following:  

(a)  The Veteran's lay statements about tinnitus to include his description of hearing a bass noise almost constantly in his ears. 

(b)  The Veteran's lay statements about hearing loss, to include that his factory job did not involve noise exposure.  

(c)  The hearing conservation report from May 18, 1961 which indicates the Veteran was working in a noise environment for the previous two years for eight hours a day and "seldom or never" was hearing protection used.  

A complete rationale should be provided for any opinion reached by the examiner.  

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be re-adjudicated.  If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




